DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a divisional of 15/666,687, now US 10,478,854 B2.
Information Disclosure Statement
The IDS filed 20 September 2019 has been considered by the Primary Examiner.
Drawings
The drawings filed 18 September 2019 are acceptable for examination purposes.
Specification




The abstract of the disclosure is objected to because it recites phrases which can be implied (“Methods…are provided”).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: GYPSUM PANEL MANUFACTURED UTILIZING WETTING AGENT TO ENHANCE GYPSUM PENETRATION.
The disclosure is objected to because of the following informalities: The cross-reference to related application 15/666,687 should be updated to reflect that this application has issued as US 10,478,854 B2.  
Appropriate correction is required.
Claim Interpretation









The Primary Examiner interprets the limitation requiring the wetting agent be applied to the mat in an uncoated state as a product-by-process limitation. Insofar as the mat’s being uncoated is an intermediate state of the mat during the process of producing the slurry-impregnated gypsum panel, it imparts no structural limitation to the final product and any gypsum panel having a fiberglass mat on one surface thereof, through which the gypsum at least partially penetrates and throughout the entire thickness thereof is distributed a wetting agent, reads on the claimed product. See MPEP § 2113.
With specific respect to claims 11 and 19, the Primary Examiner interprets the term “substantially eliminated” is interpreted as defined by Applicant at [0027] of the instant specification.
With respect to claims 4-6 and 15-16, the Primary Examiner interprets the “or lower” parts of the ranges claimed as being below the claimed temperature, but not so low that the wetting agent cannot wet because it is a gas.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “in an uncoated state” is indefinite because it is unclear what this limitation is describing: the mat? the wetting agent? Consequently, the metes and bounds of the claim are impossible to determine. The Primary Examiner interprets the phrase as referring to the mat, as noted above. 
In claims 3 and 14, the phrase “comprising acetylenic chemistry” is indefinite because the nature and extent to which the surfactant is related to/derived from/behaves like acetylene is unclear. Consequently, the metes and bounds of the claim are impossible to determine.
In claims 3 and 14, the phrase “low-foam” is indefinite as it is unclear how low the degree of foaming must be or how much foaming may be permitted, within the scope of the claim. Consequently, the metes and bounds of the claim are impossible to determine.
In claims 3 and 14, the phrase “siloxane-based” is indefinite because the nature and extent to which the surfactant is related to/derived from/behaves like a siloxane is unclear. Consequently, the metes and bounds of the claim are impossible to determine.
In claims 10 and 18, the phrase “continuous” is unclear because the nature and extent of the continuity is unclear: is it unbroken in the length, width, and/or thickness direction? Consequently, the metes and bounds of the claim are impossible to determine. 
Claim Rejections - 35 USC § 103











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgrim (US 4,378,405 A) in view of Kajander (US 2009/0163097 A1).




With respect to claim 1, Pilgrim teaches a gypsum panel [2:15-21].

    PNG
    media_image1.png
    188
    434
    media_image1.png
    Greyscale

The gypsum panel comprises a gypsum core 31 having a first surface and a second surface opposite the first surface (i.e. the wavy lines). Fiberglass mats 33 [3:29-30] are applied to the surfaces of the gypsum core 31 (i.e. a first surface of a mat is associated with a first surface of the core), such that gypsum extends throughout the entire thickness of mats 33 and onto the opposite surfaces thereof, such that fiberglass mats 33 are completely embedded in the gypsum slurry, with a continuous layer 32 of gypsum slurry there-over [2:22-33].
















While Pilgrim teaches that it is possible to impregnate the fiberglass mats 33 with a desired additive prior to impregnation of the gypsum slurry [4:18-31], this reference does not explicitly teach that the mats 33 comprise a wetting agent deposited across an entire thickness thereof, wherein the wetting agent is deposited onto the fiberglass mats 33 in an uncoated state, such that the wetting agent penetrates the entire thickness of the fiberglass mats 33.
Kajander, of record in US 10,478,854 B2, teaches a coated or uncoated fiberglass mat for facing of a gypsum board having one or more wetting agents on the fibers thereof that allows for penetration of the gypsum slurry into the mat [0009-0010]. As noted above, the coated/uncoated state of the mat is irrelevant to patentability determination of the product, but Kajander does make a distinction between coated and uncoated mats that uncoated, then penetration of slurry throughout the entire thickness of the mat is undesirable because it may impair the smooth surface of the finished gypsum panel. Consequently, for uncoated mats, Kajander teaches wetting agents that extend through only a part of the mat, in order to control the penetration depth of the gypsum slurry. In the opposite case, if the fiberglass mat is coated, Kajander teaches that penetration of the gypsum slurry throughout the entire thickness of the mat will not interfere with the smooth surface of the finished gypsum panel and wetting agents can extend throughout the entire thickness of the mat. See the end of [0010]. Consequently, it is the Primary Examiner’s position that, to one of ordinary skill in the art considering the disclosure of Kajander, it would have been clear that, if one desired to completely impregnate a fiberglass mat with gypsum slurry, one would first completely impregnate the mat with wetting agent(s) in order to ensure penetration of the gypsum slurry throughout the entire thickness of the mat. The finishing apparatus (e.g. the conveyor belt) of Pilgrim ensures that the gypsum on the surfaces 32 of mats 33 is either smooth or has a desired pattern [3:22-26].
Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gypsum panel of Pilgrim by providing fiberglass mat(s) 33 having a wetting agent deposited across its/their entire thickness. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of facilitating the stated goal of Pilgrim: complete penetration of the fiberglass mats with the gypsum slurry such that the mats are completely embedded in the slurry with a continuous film of the slurry there-over [2:30-33]. One of ordinary skill in 33], before it is applied to the core slurry,” with certain treatment agents. One of these treatment agents is a water-proofing agent. While not strictly identical with the claimed wetting agent, it is the Primary Examiner’s position that a water-proofing agent is a type of wetting agent (surfactant, surface-active agent, etc.) as it affects the wetting properties of fibers of the mat(s) 33 with respect to the water in the slurry. 
With respect to claims 2-6, Kajander teaches a surfactant [0022]. Specifically, Kajander teaches SURFYNOL 61, which is a multifunctional agent based on acetylenic chemistry (see the instant specification [0087]) having a boiling point of 160°C (see attached material information sheet). This value falls entirely within the range of 200°C or lower of claim 4 and overlaps with the ranges of 150°C or lower of claim 5 and 110°C or lower of claims 5-6. A specific example in the prior art which is within a claimed range anticipates the range. MPEP § 2131.03. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05(I). More broadly, Kajander discloses that “most any surfactant” can be used” [0026]. It is the Primary Examiner’s position that, in addition to the examples disclosed by Kajander, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize any known suitable surfactant in the art, motivated by the desire and expectation of successfully causing the gypsum slurry to penetrate the fiberglass mats. See MPEP § 2143(I)(A & B).
With respect to claims 7-9, Kajander teaches that the amount of wetting agent is selected for the liquid of the slurry to be applied to the mat [0009]. The wetting agent is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) at 456. See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) at 620. Consequently, nothing indicates that the optimization of the amount of wetting agent deposited was anything other than the exercise of ordinary skill in the art. See In re Applied Materials, Inc., 692 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012) at 1297.
With respect to claim 10, Pilgrim’s gypsum panel is disclosed in contradistinction to conventional paper-faced gypsum or plasterboard [1:9-2:14]. Nevertheless, it is the Primary Examiner’s position that it is well known in the art to (after installation) plaster and/or paint over the surface of a gypsum panel as part of routine construction/decoration. Insofar as such a plaster skim and/or paint forms at least a physical barrier, the claimed “provision of a continuous barrier coating on a second surface of the first fiberglass mat opposite the first surface” would have been obvious to one of ordinary skill in the art, 
With respect to claim 11, as noted above, Pilgrim discloses that the fiberglass mats 33 are “completely embedded in the respective face of the [gypsum] slurry with a continuous film of the slurry thereover” [2:30-33]. This satisfies the claimed “wherein gypsum from the gypsum core penetrates the first fiberglass mat such that voids in the first fiberglass mat are substantially eliminated.”
With respect to claim 12, as noted above, Pilgrim discloses two mats 33 on each face of the gypsum core.
With respect to claim 13, neither Pilgrim nor Kajander discloses the wet surface tension of wetting agent as about 50 dyne/cm or less. As noted above, Kajander teaches that the wetting agent is used to reduce the surface tension of the gypsum slurry added later [0012]. It is the Primary Examiner’s position that, according to Kajander, the wet surface tension is a result-effective variable: the wet surface tension must be sufficient to cause the desired degree of penetration but such that it deleteriously affects slurry retention. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to optimize the wet surface tension of the surfactant inn the combination of Pilgrim in view of Kajander, by routine experimentation. MPEP § 2144.05(II). There is no evidence of record indicating that the claimed wet surface tension is “critical” and “produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) at 456. See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) at 620. Consequently, nothing indicates that the In re Applied Materials, Inc., 692 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012) at 1297.
With respect to claims 14 & 17, the combined teaching of Pilgrim in view of Kajander is detailed above. As noted with respect to claims 2 & 3, Kajander teaches a surfactant [0022]. Specifically, Kajander teaches SURFYNOL 61, which is a multifunctional agent based on acetylenic chemistry (see the instant specification [0087]). As noted with respect to claims 7 & 9, Kajander teaches that the amount of wetting agent is selected for the liquid of the slurry to be applied to the mat [0009]. The wetting agent is used to reduce the surface tension of the gypsum slurry added later [0012]. It is the Primary Examiner’s position that, according to Kajander, the amount of wetting agent added to the mat(s) is a result-effective variable: the concentration must be sufficient to cause the desired degree of penetration but not overly wasteful of material or otherwise causing deleterious effects such as physically impeding penetration of the slurry. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to optimize the amount of wetting agent deposited across the fiberglass mat(s) in the combination of Pilgrim in view of Kajander, by routine experimentation. MPEP § 2144.05(II). There is no evidence of record indicating that the claimed amounts are “critical” and “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) at 456. See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) at 620. Consequently, nothing indicates that the optimization of the amount of wetting agent deposited was anything other than the In re Applied Materials, Inc., 692 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012) at 1297.
With respect to claims 15 & 16, Kajander teaches a surfactant [0022]. Specifically, Kajander teaches SURFYNOL 61, which is a multifunctional agent based on acetylenic chemistry (see the instant specification [0087]) having a boiling point of 160°C. This value falls entirely within the range of 200°C or lower of claim 4 and overlaps with the ranges of 150°C or lower of claim 5 and 110°C or lower of claims 5-6. A specific example in the prior art which is within a claimed range anticipates the range. MPEP § 2131.03. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05(I).
With respect to claim 18, Pilgrim’s gypsum panel is disclosed in contradistinction to conventional paper-faced gypsum or plasterboard [1:9-2:14]. Nevertheless, it is the Primary Examiner’s position that it is well known in the art to (after installation) plaster and/or paint over the surface of a gypsum panel as part of routine construction/decoration. Insofar as such a plaster skim and/or paint forms at least a physical barrier, the claimed “provision of a continuous barrier coating on a second surface of the first fiberglass mat opposite the first surface” would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention as a means of installing and/or decorating the gypsum panel.
With respect to claim 19, as noted above, Pilgrim discloses that the fiberglass mats 33 are “completely embedded in the respective face of the [gypsum] slurry with a continuous film of the slurry thereover” [2:30-33]. This satisfies the claimed “wherein 
With respect to claim 20, neither Pilgrim nor Kajander discloses the wet surface tension of wetting agent as about 50 dyne/cm or less. As noted above, Kajander teaches that the wetting agent is used to reduce the surface tension of the gypsum slurry added later [0012]. It is the Primary Examiner’s position that, according to Kajander, the wet surface tension is a result-effective variable: the wet surface tension must be sufficient to cause the desired degree of penetration but such that it deleteriously affects slurry retention. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to optimize the wet surface tension of the surfactant inn the combination of Pilgrim in view of Kajander, by routine experimentation. MPEP § 2144.05(II). There is no evidence of record indicating that the claimed wet surface tension is “critical” and “produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) at 456. See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) at 620. Consequently, nothing indicates that the optimization of the amount of the wet surface tension was anything other than the exercise of ordinary skill in the art. See In re Applied Materials, Inc., 692 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012) at 1297.
Conclusion




















Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
10 March 2021